Case 2:19-cv-11669-LVP-RSW ECF No. 30 filed 06/19/20              PageID.175    Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DEBORAH ZABRAMSKI,
              Plaintiff,                           No. 19-11669
v.                                                 District Judge Linda V. Parker
                                                   Magistrate Judge R. Steven Whalen
C.l. FINLAN & SON, INC.,
              Defendant.
                                        /

                                         ORDER
       Before the Court is Plaintiff’s Second Motion to Compel Discovery and for

Sanctions [ECF No. 28]. Although the time for doing so has passed, Defendant has not
filed a response, so the motion is unopposed. The motion will be GRANTED as to the
discovery requests, but DENIED as to sanctions.

       As reflected in his motion and the attached exhibits, Plaintiff’s counsel has
diligently sought communication with Defendant’s counsel regarding outstanding

discovery requests and depositions, but Defendant’s counsel has been largely

unresponsive. Plaintiff’s Second Request for Production of Documents, Second Set of

Interrogatories, Third Set of Interrogatories, and Interrogatories Regarding Witnesses
were all served on Defendant more than 30 days ago, but Defendant has not responded.
Therefore, any objections, other than objections based on privilege, are waived. See Rules

33 and 34 of the Federal Rules of Civil Procedure.
       In addition, Plaintiff has been unsuccessful in scheduling the depositions of Sally
Findlay, Peg Garan, Chrissi Bierly, and the receptionist that sent the April 19 email to Ms.

Kohn Sidwell.

                                            Page -1-
Case 2:19-cv-11669-LVP-RSW ECF No. 30 filed 06/19/20             PageID.176     Page 2 of 3



         Discovery ends on August 19, 2020. Notwithstanding the challenges of practicing
law (and adjudicating cases) during the COVID crisis, this case needs to move forward,

and attorneys need to take extra care to cooperate with each other in routine discovery
matters such as this. The depositions will probably have to be held by video, much as the

Court holds motion hearings and other proceedings by video.
         Therefore, Plaintiff’s motion [ECF No. 28] is GRANTED to the extent that within
30 days of the date of this Order, Defendant will serve responses to Plaintiff’s Second
Request for Production of Documents, Second Set of Interrogatories, Third Set of

Interrogatories, and Interrogatories Regarding Witnesses. In addition, the depositions of
Sally Findlay, Peg Garan, Chrissi Bierly, and the receptionist that sent the April 19 email

to Ms. Kohn Sidwell will be scheduled for no later than 45 days from the date of this

Order.
         Plaintiff’s request for sanctions under Fed.R.Civ.P. 37 is DENIED. However,

Defendant’s failure to comply with this Order, or with any future discovery order, will

result in sanctions, including monetary sanctions.
         IT IS SO ORDERED.



                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          United States Magistrate Judge

Dated: June 19, 2020




                                          Page -2-
Case 2:19-cv-11669-LVP-RSW ECF No. 30 filed 06/19/20            PageID.177     Page 3 of 3




                              CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was sent to parties of record on
June 19, 2020 electronically and/or by U.S. mail.
                                          s/Carolyn M. Ciesla
                                          Case Manager




                                         Page -3-
